DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 5, “Fig. 17 shows a portion of the adaptor of Fig. 17” appears incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 line 9, “teach” appears incorrect.
Claim 18 line 9 calls for , “an at least  one arm”; claim 18 line 6 calls for “at least one said arm”; it is unclear if and how they are related.
Throughout the claims “at least one arm” is recited; however, it is unclear how they relate back to “at least one said arm” called for in claim 18 line 6.  Applicant should review all claims and make appropriate corrections.
Claim 25 line 4, “the arm first part” lacks clear antecedent basis.
Claim 27 line 9, “the said” is grammatically awkward and confusing.
Claim 28 line 3 calls for “at least one engagement feature”; claim 28 line 1 calls for “one or more engagement features”; it is unclear if and how they are related.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 18-20,22-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kagstrom (Us 4101154). 
Kagstrom discloses a grating having a central length axis, comprising: a hub, centered on said central length axis (see Figs 1-3); a multiplicity of arms (4, 5, 9), each arm having a first end attached to the hub, an opposing second that is a free end, and a length therebetween; wherein at least one said arm is wholly or partially pivotable in a plane within which lies said central length axis, to thereby change the distance between said free end and the central length axis; wherein teach arm which is other than an at least one arm is fixedly attached to the hub and is un-pivotable along the length thereof (see col. 2 line 34+), wherein, when each at least one arm is fully extended, the grating has an arch shape in a plane within which lies the central length axis.
Re claim 19, wherein the whole of said at least one arm (5,9) is attached to the hub (the hub includes member 2) by a hinge, so the whole of said at least one arm pivots in said plane.
Re claim 20, said at least one arm comprises a first part (2) and a second part (5,9), the first part fixedly attached to the hub and the second part hingedly connected to the first part.
Re claim 22, wherein only one arm is wholly or partially hinges (see col. 2 lines 25-40).
Re claim 23, the hub (1) has a through passage. 
Re claim 24, the pivoting of the at least one arm is spring biased (see col. 3 line 20+).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagstrom ‘154.
Re claim 21, Kagstrom ‘154 discloses the invention substantially as claimed.  However, Kagstrom is silent about the multiplicity of arms consists of five arms.  It would have been considered obvious to one of ordinary skill in the art to modify Kagstrom ‘154 to have five arms since such a modification enable support/locking means every 72 degrees.

Claims 27--31 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al. (US 20130336723) in view of Kagstrom ‘154.
McKinney et al. discloses an assembly comprising a cover (16) together with
a first riser (see Figs.1,2C,5,9,11,13,14,17,29) having a central length axis that is substantially parallel to said grating central length axis, a riser first end having an associated first opening, a riser second end having an associated second opening that faces upwardly, the second opening larger than the first opening; a circumscribing wall running from the first end to the second end, the wall shaped at least in part as a truncated cone and defining a riser interior space.  McKinney et al. discloses the invention substantially as claimed.  However, McKinney et al. is silent about including a grating as called for in claim 18.  Kagstrom teaches a grating as called for in claim 18 (see discussion above) wherein the grating is positioned within a  well/manhole/riser interior space with each grating arm free in contact with said circumscribing wall (see col. 2).  It would have been considered obvious to one of ordinary skill in the art to modify McKinney et al. substituting the covering means as taught by Kagstrom et al. for the covering means as disclosed by McKinney et al. since such a modification provide a locking means for the cover.

Re claim 28, wherein the first riser has one or more engagement features in said circumscribing wall part that is shaped as a truncated cone, and wherein each grating arm free end contacts at least one engagement feature (the above combination of references teach this claimed limitation).
Re claim 29, in combination with a second riser that is identical to the first riser, the second riser mated with and connected to the second end of the first riser (see Figs.1,2C,5,9,11,13,14,17,29 of Mckinney et al.).
Re claims 30-31, the recited method steps called for in claims 20-21 are considered obvious in view of the combination of references discussed above.
Allowable Subject Matter
Claims 25,26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
5/7/2022